Citation Nr: 0737915	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-38 387	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
chondromalacia of the knees.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 decision by the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) and an August 2006 decision by the San Diego, California 
RO.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in July 2007.  A transcript of that 
hearing is of record.

The Board notes that in 1970 the veteran submitted a claim 
for stress fracture of the left knee.  By way of a December 
1970 rating decision the RO denied service connection, noting 
that no fracture was shown and stating that the evidence did 
not show that a preexisting condition was aggravated by 
military service.  Although not explicitly stated, the 
December 1970 rating decision also denied service connection 
for chondromalacia of the knees.  The notification of the 
denial that was sent to the veteran only informed him that 
his "knee condition" was being denied because it was 
neither a new condition that first developed in service, nor 
an old one which had been made worse.  As such, because the 
veteran was only notified of the denial of service connection 
for a "knee condition," which he likely took to mean the 
stress fracture that he had claimed, rather than 
chondromalacia, the Board will not interpret the December 
1970 decision as a final denial of service connection for 
chondromalacia of the knees.


FINDINGS OF FACT

1.  By a January 2005 decision, VA denied service connection 
for chondromalacia of the knees; the veteran did not appeal 
this rating action.

2.  Evidence received since the January 2005 rating decision, 
is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for chondromalacia 
of the knees has not been received.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

Notwithstanding the above, in the present case, the Board 
notes that the veteran was apprised of VA's duty to both 
notify and assist by way of VCAA correspondence dated in May 
2004, September 2004, March 2005 and June 2006, prior to the 
August 2006 re-adjudication.  Specifically, regarding VA's 
duty to notify, the notifications to the veteran apprised him 
of what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The veteran was also 
apprised of the criteria for assigning disability ratings and 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and he was informed of 
the requirement that new and material evidence must be 
received in order to reopen a claim, and he was told what was 
required to substantiate the underlying service connection 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the RO obtained the veteran's service 
medical records (SMRs), VA medical records, and secured two 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.

The Board notes that if a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is received with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

As noted in the introduction, supra, a claim of service 
connection for chondromalacia appears to have been denied in 
December 1970, but the veteran was not informed of the action 
except with respect to his then-pending claim of service 
connection for a stress fracture.  It was not until January 
2005 that he was told of a denial of service connection for 
chondromalacia.  The veteran never submitted a notice of 
disagreement as to this January 2005 denial, and therefore, 
the 2005 decision represents a final decision.  38 C.F.R. 
§ 20.1103 (2007).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 2005 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
bilateral chondromalacia of the knees was incurred in or 
aggravated by his military service.

At the time of the January 2005 denial, the relevant evidence 
of record consisted of  the veteran's SMRs, outpatient 
treatment records from the Dallas VA medical center (VAMC), 
dated from October 1999 to April 2004; treatment reports from 
the Texas Medical center dated in July 1999; a May 2004 VA 
examination; and statements from the veteran dated in May and 
September of 2004, alleging that he had stress fractures in 
both knees while stationed at Fort Lewis and was on bed rest 
for two days because of his fractures.

The evidence received since the January 2005 decision denying 
the claim to reopen, consists of VA outpatient treatment 
records dated from December 2003 to April 2005 from the 
Bonham VA medical facility and records from the Salt Lake 
City VAMC dated from February 2006 through July 2006; 
however, these records are completely devoid of any reference 
to complaints or treatment related to chondromalacia.  An 
occasional reference is made to joint pain, including the 
knees, but no chondromalacia was noted.  A medical history of 
back pain, muscle spasms and osteoarthrosis was reported.

A March 2006 VA examination report is also new, but it 
includes a medical opinion that is contrary to the veteran's 
claim.  The examiner specifically opined that the veteran's 
knee pain pre-existed military service and was not aggravated 
thereby.

Therefore, while the aforementioned records are new, in the 
sense that the treatment reports were not of record at the 
time of the 2005 denial, the records are not material because 
when considered alone or with previous evidence of record, 
the progress notes and VA examination report do not relate to 
an unestablished fact necessary to substantiate the claim.  
As such, the Board finds that new and material evidence 
adequate to reopen the previously denied claim of service 
connection for chondromalacia of the knees has not been 
received, and the application to reopen will therefore be 
denied.  

The veteran's testimony provides greater detail regarding his 
contentions about what happened in service, but it is not new 
and material evidence.  The determinative, but missing, 
evidence would be medical evidence that the chondromalacia of 
the knees either began during or worsened during his short 
period of military service.  (The RO previously determined 
that the veteran's chondromalacia preexisted service and was 
not aggravated during service.)  The veteran is not competent 
to provide such medical information regarding the nature of a 
disease or its progression; consequently, his testimony does 
not raise a reasonable possibility of substantiating his 
claim.

In view of the foregoing, the Board finds that new and 
material evidence adequate to reopen the previously denied 
claim of service connection for chondromalacia of the knees 
has not been received, and the application to reopen will 
therefore be denied.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for chondromalacia 
of the knees, the application to reopen is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


